     Case 2:18-mj-01833-DUTY Document 3 Filed 12/07/18 Page 1 of 5 Page ID #:203



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     RYAN H. WEINSTEIN (Cal. Bar No. 240405)
 4   Assistant United States Attorney
     OCDETF Section
 5        1400 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-8957
 7        Facsimile: (213) 894-0142
          E-mail:     ryan.weinstein@usdoj.gov
 8
     Attorneys for Applicant
 9   UNITED STATES OF AMERICA

10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     IN THE MATTER OF THE SEARCH            No. 2:18-MJ-01833
13   OF A RED IPHONE SEIZED ON
     JUNE 21, 2018, AND MAINTAINED          GOVERNMENT’S EX PARTE APPLICATION
14   IN THE CUSTODY OF THE DRUG             FOR FIRST EXTENSION OF TIME WITHIN
     ENFORCEMENT ADMINISTRATION             WHICH TO RETAIN AND SEARCH
15                                          ENCRYPTED DIGITAL DEVICE AND DATA;
                                            DECLARATION OF RYAN H. WEINSTEIN
16
                                            (UNDER SEAL)
17

18

19
20
          The United States of America, by and through its counsel of
21
     record, Assistant United States Attorney Ryan H. Weinstein, hereby
22
     applies for an order extending by 180 days the time within which the
23
     government may retain and continue to attempt to search an encrypted
24
     digital device and data, seized pursuant to a federal search
25
     warrant.
26
     //
27

28
     Case 2:18-mj-01833-DUTY Document 3 Filed 12/07/18 Page 2 of 5 Page ID #:204



 1        This application is based on the attached declaration of Ryan

 2   H. Weinstein and the files and records of this case, including the

 3   underlying search warrant and affidavit in support thereof, the

 4   search warrant and affidavit in CR Misc. No. 2:18-MJ-01605 and any

 5   previously filed applications for extensions.

 6   Dated: December 7, 2018             Respectfully submitted,
 7                                       NICOLA T. HANNA
                                         United States Attorney
 8
                                         LAWRENCE S. MIDDLETON
 9                                       Assistant United States Attorney
                                         Chief, Criminal Division
10

11
                                         RYAN H. WEINSTEIN
12                                       Assistant United States Attorney
13                                       Attorneys for Applicant
                                         UNITED STATES OF AMERICA
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-mj-01833-DUTY Document 3 Filed 12/07/18 Page 3 of 5 Page ID #:205



 1                        DECLARATION OF RYAN H. WEINSTEIN

 2        I, Ryan H. Weinstein, hereby declare and state:

 3        1.    I am an Assistant United States Attorney assigned to this
 4   investigation for United States Attorney’s Office for the Central
 5   District of California.
 6        2.    This declaration is made in support of a request for an
 7   order permitting the government to retain and search the following
 8   digital device and data, seized pursuant to a previously authorized
 9   search warrant, which is encrypted or which contains encrypted
10   files:
11              a.     a red iPhone with “iPhone PRODUCT” inscribed on the
12   the phone, seized on June 21, 2018, and currently maintained in the
13   custody of Drug Enforcement Administration in Los Angeles,
14   California (“Subject Device #1” or the “Subject Device”).
15        3.    On July 17, 2018, Special Agent Jordan T. Lester of the
16   Drug Enforcement Administration (the “Investigating Agency”),
17   obtained a search warrant issued by the Honorable Rozella A. Oliver,
18   United States Magistrate Judge, authorizing the search of the
19   Subject Device for evidence, fruits, and instrumentalities of
20   violations of Title 21, United States Code, Sections 841(a)(1)
21   (Possession with the Intent to Distribute a Controlled Substance),
22   846 (Conspiracy to Distribute a Controlled Substance), and 848(e)
23   (Murder in Furtherance of a Drug-Trafficking Crime), and Title 18,
24   United States Code, Section 1958 (Use of Interstate Commerce
25   Facilities in the Commission of Murder-for-Hire) (the “Subject
26   Offenses”).     The Subject Device had been seized pursuant to a
27   separate warrant, issued by the Honorable Patrick J. Walsh, United
28   States Magistrate Judge, in CR Misc. No. 2:18-MJ-01605.
     Case 2:18-mj-01833-DUTY Document 3 Filed 12/07/18 Page 4 of 5 Page ID #:206



 1        4.     Based on information obtained from Special Agent Flanigan,

 2   I learned the following:

 3               a.   On or about July 21, 2018, agents from the

 4   Investigating Agency executed the warrant.        Thus far, the

 5   Investigating Agency has been unable to begin its search of the

 6   Subject Device because the Investigating Agency has been unable to

 7   bypass the Subject Device’s security and encryption features.            The

 8   Subject Device is protected by a six-digit password.          Technicians

 9   are currently attempting to overcome the Subject Device’s security

10   features using the so-called “brute force” method, which involves

11   the use of a computer to systematically attempt every possible

12   password combination.     This process can take several months to

13   complete.

14        5.     Although investigators cannot currently bypass the

15   encryption on the device described above, I know that new methods

16   for bypassing encryption and for decrypting files and devices are

17   constantly being developed.      In addition, I know that it is not

18   uncommon for passwords to be discovered or learned as an

19   investigation continues, for example when witnesses cooperate, when

20   additional locations are searched, or during ongoing review of

21   seized electronic data.     Therefore, I seek permission for the

22   government to retain the device/data described above, and to

23   continue to attempt to access them, in the event that such methods

24   or information are developed or discovered and the device/data can

25   be unlocked or otherwise accessed.

26        6.     I believe the device is likely to contain, or to be,

27   evidence, fruits, or instrumentalities of the Subject Offenses for

28

                                            2
     Case 2:18-mj-01833-DUTY Document 3 Filed 12/07/18 Page 5 of 5 Page ID #:207



 1   the reasons stated in the affidavit in support of the underlying

 2   warrant in this matter.

 3        7.    Because there remains probable cause to believe that the

 4   device at issue contains evidence, fruits, or instrumentalities of

 5   the offense(s) described in the underlying warrant, the government

 6   seeks to retain the device identified in this application for a

 7   further period of 180 days past the end of the currently authorized

 8   search period, in order to continue to attempt to bypass the

 9   decryption and search the device/files.        During this period, the

10   government may continue to attempt to search the device if new

11   technology is obtained or if potential passwords for the device or

12   files are located during the investigation.

13        8.    If the government continues to be unable to access the

14   device/files for a period of 90 days, it will file a status report

15   to the court, stating that it has not been able to access the

16   device/files.    If the government is able to access the device or

17   files, it will promptly file a report so notifying the court with

18   the date(s) of access and will follow the search protocols set forth

19   in the original warrant.

20        I declare under penalty of perjury that the foregoing is true

21   and correct to the best of my knowledge and belief.

22   DATED: December 7, 2018

23

24                                                RYAN H. WEINSTEIN
25

26

27

28

                                            3
